Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202)479-3011
                                     May 20, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Michael Paul Ralston
              v. Texas
              No. 14-9869
              (Your No. WR-58,642-06)


Dear Clerk:


      The petition for a writ of certiorari in the above entitled case was filed on May
11, 2015 and placed on the docket May 20, 2015 as No. 14-9869.




                                        Sincerely,

                                        Scott S. Harris, Clerk




                                         acob C. Travers
                                        Case Analyst



                                                            RECEIVED IN
                                                       COURT OF CRIMINAL APPEALS

                                                              MAY 26 2015

                                                              eiACOSia,